Citation Nr: 1429386	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-44 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rectum damage as secondary to medication taken for service connected residuals of degenerative spurring, right knee injury, postoperative.

2.  Entitlement to an increased rating for residuals of degenerative spurring, right knee injury, postoperative, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2010; a statement of the case was issued in September 2010; and a substantive appeal was received in October 2010.   

The veteran presented testimony at a Board hearing in April 2013.  A transcript of the hearing is associated with the veteran's claims folder. 


FINDINGS OF FACT

1.  On April 24, 2013, prior to the promulgation of a decision, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of service connection for rectum damage is requested.

2.  On April 24, 2013, prior to the promulgation of a decision, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of entitlement to an increased rating for residuals of degenerative spurring, right knee injury, postoperative, is requested.

3.  The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for rectum damage, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for residuals of degenerative spurring, right knee injury, postoperative, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was given a VA examination in March 2012, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and addressed the relevant question at issue.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Rectum damage and knee issues
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, withdrew the issues of entitlement to service connection for rectum damage and entitlement to an increased rating for residuals of degenerative spurring, right knee injury, postoperative.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The veteran is service connected for residuals of degenerative spurring, right knee injury, postoperative, evaluated as 10 percent disabling; and right knee surgical scars, evaluated as 10 percent disabling.  His combined rating is therefore 20 percent.  See 38 C.F.R. § 4.25.  Thus, the veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

At his April 2013 Board hearing, he testified that he worked in the fire protection industry (fire alarm systems, fire sprinkler systems, etc.) until July 2009, when he was laid off due to the economy (Hearing Transcript (HT) p. 3-4).  He applied for a job at the U.S. Postal System and had to sign a waiver regarding his medical records.  He stated that when the post office got his medical records, he was told that he was not capable of performing the tasks for the post office (HT p. 4).  He decided to return to school and worked on my prerequisites for a nursing program.  He requested to be in the VA Vocational Rehabilitation Program, and he was denied because he was not physically able to do the duties of a nurse (HT p. 4).  He considered appealing the decision, but was told that the person who denied his application was the top person and that he would have to pursue other options (HT p. 5-6).  He stated that he probably could go into another field, but that he has already invested two years working on my prerequisites for a nursing degree and he had just gotten accepted into a nursing program (HT p.6).  He stated that he wants to work, and he filed this claim for a TDIU because the VA has stopped him on two occasions, and he is afraid that he will be prevented from getting a job when he finishes his nursing degree (HT p.7).  

The veteran underwent a VA examination in March 2012.  The veteran reported that right knee pain (5/10 in severity) comes and goes, and that the pain is aggravated by cold/wet weather, walking, standing, and going down stairs.  He reported that he occasionally wears a brace.  Upon examination, he achieved flexion to 130 degrees, and extension to 0 degrees.  These findings were unchanged following three repetitions of motion.  He had full muscle strength (5/5) and normal stability.  The examiner opined that the disability would not his ability to work.   

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  It does not appear that even the veteran is arguing that his service connected disabilities are preventing employment.  Instead, he has argued that he wants to work (and feels that he is able to work); but that the VA Vocational Rehabilitation Program denied his application because it determined that he was not physically able to do the duties of a nurse.  The undersigned encouraged the veteran to appeal that determination.  

The veteran has testified that he invested two years working on prerequisites for a nursing degree and that he has been accepted into a nursing program.  These facts indicate that the veteran is capable of obtaining some form of substantially gainful employment.  There is no persuasive evidence of record demonstrating or suggesting that the veteran is unemployable as a result of his service-connected disabilities.  

In sum, there is no persuasive evidence of record demonstrating that the veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the veteran's claim for a TDIU is denied.

The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).

The Veteran's service-connected disabilities do not preclude substantially gainful employment.


ORDER

Entitlement to a TDIU is denied.  





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


